Citation Nr: 0618061	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  01-09 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1953.  The veteran had additional service in the 
Alabama Army National Guard from March 1954 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran does not have residuals of frozen feet related to 
his military service.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of frozen feet.  The veteran alleges that he 
suffered frozen feet while serving in Korea in 1952.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from September 1949 to 
January 1953.  He had additional service in the Alabama Army 
National Guard (AANG) from March 1954 to December 1954.  The 
veteran's service personnel records reflect that he served in 
Korea from April 1952 to December 1952 and that he earned a 
Combat Infantryman Badge (CIB).  

The veteran's active duty service medical records (SMRs) do 
not reflect any treatment for complaints of residuals of 
frozen feet.  The veteran's January 1953 separation 
examination does not show any abnormalities related to the 
feet or any type of skin or vascular disorders.  

The veteran enlisted in the AANG in March 1954.  He reported 
he was in excellent physical condition on his entrance 
physical examination history form in March 1954.  He did not 
list a history of any problems associated with frozen feet.

The veteran submitted his claim in November 1999.  He 
submitted a statement from his private physician, P. Ketcham, 
M.D., also dated in November 1999.  Dr. Ketcham said that the 
veteran had progressive arterio-venous insufficiency of the 
feet that was secondary to frozen feet in 1952.  

Dr. Ketcham's records, for the period from April 1957 to 
April 2001, are associated with the claims file.  The records 
reflect treatment for a wide range of complaints and 
conditions.  There is no mention of arterio-venous 
insufficiency at any time.  The veteran was diagnosed with 
arteriosclerotic heart disease in May 1992.  The veteran was 
noted to complain of his feet swelling in July 1993.  He 
reported that he felt he was retaining too much fluid in 
February 1996.  There is no mention of the veteran having 
suffered frozen feet in service until an entry that is 
concurrent with his claim in November 1999.  The entry makes 
no finding, only notes the veteran's complaint of his feet 
being frozen in service in 1952.  

The veteran was first seen by VA for treatment beginning in 
November 1999.  VA treatment records from November 1999 to 
March 2004 do not support his claim.  The veteran told 
several physicians that he had frozen feet in service and he 
complained of a burning on the bottom of his feet as well as 
numbness in his feet.  However, there are no findings of any 
residuals where a medical professional link the residuals to 
the veteran's claim of frozen feet in service.  The veteran 
had a number of podiatry evaluations and he was found to have 
ingrown toe nails and pes planus.  No obvious signs of 
residuals such as skin problems, or venous insufficiency were 
noted at any time.  The veteran was also noted to have non-
insulin dependent diabetes mellitus.  He was given a work-up 
for his complaints of numbness and this included an 
electromyograph (EMG) study.  The veteran was diagnosed with 
peripheral neuropathy.  It was not determined to be a 
residual from the veteran's claimed frozen feet.

The veteran was afforded a VA examination in September 2002.  
The veteran related that he was on guard duty on a specific 
occasion during the winter in 1952.  He said that his feet 
got cold and numb.  He did not have winter clothes or 
insulated boots.  After he got off duty the veteran returned 
to his tent, removed his socks and boots, and massaged his 
feet.  He said that he had a numb feeling that night and some 
burning.  He did not seek medical attention and did not have 
any problems with his feet over the next several days.  The 
veteran said that he did not have any foot problems until 
seven years earlier (1995).  He began having pain and burning 
and a cold feeling in his feet.  The veteran used Lamisil for 
fungal infection of his toe nails.  Pertinent diagnoses were 
paresthesias of the feet and peripheral neuropathy.  The 
examiner said that there were mild residuals of frozen feet.  
He also said that it was not at least as likely as not due to 
service.  

A VA physician provided an opinion in September 2003.  The 
physician noted that the veteran did not experience frozen 
feet in service.  He said that, clinically, frozen feet do 
not resolve spontaneously.  He also said that, in frostbite, 
the ice crystals form in the soft tissue and require gradual 
re-warming and often had severe residuals such as loss of 
toes.  He added that he agreed with the September 2002 
examiner's comments.  Finally, the physician said that the 
principle of at least as likely as not did not apply in this 
clinical setting.

The veteran submitted a medical article regarding cold injury 
in August 2004.  The article addressed cold injuries and the 
symptoms associated with such injuries.  The article noted 
that the immediate symptoms of a cold injury can heal or 
appear healed but symptoms could then develop many years 
later.

The veteran testified at a hearing before the Decision Review 
Officer (DRO) in January 2005.  The veteran said that he did 
not seek attention for his feet when they were frozen in 
service.  He said that he returned to his tent and rubbed his 
feet until they felt better.  He resumed his normal duties.  
The veteran said that he first got treatment for his feet in 
the 1970's.  He said his physician told him that his 
circulation was not what it was supposed to be.  He said this 
was Dr. Ketcham.  The veteran related symptoms that he felt 
were due to residuals of his frozen feet.  

The Board remanded the veteran's case in June 2005.  He was 
afforded a VA examination in July 2005.  The veteran gave a 
history of suffering frozen feet from one night of guard duty 
in Korea in 1952.  He said that he had no symptoms until 
1992.  The veteran complained of a burning pain in his feet 
with tingling.  He had recurrent fungal infections of his toe 
nails.  A loss of hair over the feet and ankles was noted.  
The veteran was also noted to have flat feet.  X-rays of the 
feet were interpreted to show a 4-millimeter (mm) bony 
density at the medial margin of the metaphalangeal joint of 
the left great toe that was consistent with an old avulsion 
fracture or small focus of post-traumatic heterotopic bone 
formation.  There was also a 9-mm accessory navicular on the 
right.  Finally there was an accessory ossification at the 
inferior lateral margins of the cuboids.  

The examiner stated that it would be as least likely as not 
that the symptoms were related to cold exposure in Korea in 
1952 as they could also be related to or aggravated by 
diabetic neuropathy given the delay in the onset of symptoms 
until 1992.  

In reviewing the evidence of record the Board finds that it 
does not support a finding that the veteran experiences any 
residuals of frozen feet that are related to service.  The 
active duty SMRs are negative for any complaints involving a 
cold injury.  The National Guard SMRs records reflect that 
the veteran said he was in excellent physical shape when he 
enlisted in 1954.  The records from Dr. Ketcham contain no 
reference to any type of cold injury in service until after 
the veteran filed his claim in 1999.  This is significant in 
that Dr. Ketcham treated the veteran from 1959 to 2001.  
There is no evidence of any symptoms reported until 1999, 
although the veteran testified that he was treated, or 
complained of symptoms, in the 1970's.  Dr. Ketcham said that 
the veteran had arterio-venous insufficiency in his November 
1999 statement and that the insufficiency was related to the 
frozen feet.  There is no evidence of the insufficiency in 
the medical records.  The VA treatment records provide no 
finding that the veteran's claimed symptoms are related to 
his cold exposure in service.

The September 2002 VA examiner did not find the claimed 
residuals to be related to the veteran's one-time cold 
exposure.  The September 2003 VA opinion provided a further 
description of what signs/symptoms would be expected to be 
seen for the type of injury claimed and stated that the 
evidence did not show such signs or symptoms.  Finally, the 
July 2005 opinion was equivocal as to the cause of the 
veteran's symptoms and said it could be related to the cold 
exposure or it could be related to the veteran's diabetic 
neuropathy because of the long delay in onset of symptoms.

The Board has considered the medical article submitted by the 
veteran.  However, the article does not specifically state an 
opinion as to the relationship between the veteran's current 
symptoms and his military duty.  It provides a general 
discussion of types of cold injuries, the types of symptoms 
normally associated with such injuries, and that symptoms can 
appear later.  Thus the article is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

Finally, the Board acknowledges that the veteran is a combat 
veteran.  In that case, if an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. §3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran does not allege that he suffered frozen feet 
while in combat.  He has stated that his feet were frozen 
during one night of guard duty during his service in Korea.  
The evidence does not support a finding that there are any 
current residuals related to frozen feet in service.  The 
claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service for residuals frozen feet.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for residuals of 
frozen feet was submitted prior to the requirement to provide 
the notice and assistance referenced supra.  His claim for 
service connection was initially denied in April 2000.  

The RO wrote to the veteran in March 2001.  The veteran was 
informed of the evidence/information needed to substantiate 
his claim.  He was advised what the RO would do in the 
development of his claim and what he needed to do.  The 
veteran was asked to submit evidence to the RO.

His claim was re-adjudicated and denied in June 2001.  The 
veteran perfected his appeal of the denial.

The RO wrote to the veteran in August 2003.  He was again 
informed of the evidence/information needed to substantiate 
his claim.  He was advised of the RO's duty to assist and 
what he needed to do in the development of his claim.  The 
veteran was informed of the evidence of record.  He was asked 
to submit evidence to the RO.

The veteran was issued a supplemental statement of the case 
(SSOC) in August 2003.  He replied that he no additional 
evidence to submit in September 2003 and asked that his case 
be forwarded to the Board.  He submitted a second statement 
in October 2003 and waived his 60-day period to respond to 
the SSOC.  

The veteran testified at a hearing in January 2005.  He was 
issued a SSOC informing him that his claim remained denied in 
January 2005.

The Board finds that the March 2001 and August 2003 letters 
to the veteran fulfilled VA's duty to notify him regarding 
the evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, and for 
notifying the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records.  VA and private medical records 
were also obtained.  The veteran was afforded two VA 
examinations.  He testified at a hearing at the RO.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.


ORDER

Service connection for residuals of frozen feet is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


